Citation Nr: 1427058	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-24 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the right knee.

2.  Entitlement to service connection for a right foot disability, to include as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1968 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a February 2013 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System and Virtual VA paperless files in its consideration of the appeal.

The Veteran has submitted evidence since the most recent supplemental statement of the case, but has waived initial consideration of this evidence by the RO.  Hence, the Board may consider this additional evidence in this decision.

The issue of entitlement to service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had a right knee disability at entry to active duty.

2.  There is not clear and unmistakable evidence showing that the preexisting right knee disability was not aggravated during active duty.



CONCLUSION OF LAW

A right knee disability was aggravated due to service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 C.F.R. § 3.304(b).  Where a pre-service disability undergoes an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation during service.  38 C.F.R. § 3.306.  VA has the burden of rebutting the presumption of aggravation.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

At the Veteran's December 1967 induction examination a history of right knee surgery was noted.  He was referred to an orthopedist who diagnosed moderate medial collateral ligament laxity, asymptomatic.  The appellant was specifically found fit for induction.  He was assigned a PULHES value of 2 for his legs.  

PULHES is a United States military acronym used in the Military Physical Profile Serial System.  It is used to qualify an enlistee's physical and psychiatric profile for each military skill. Each letter in the acronym "PULHES" is paired with a number from 1 to 4 to designate the serviceperson's physical capacity.  The "L" in the PULHES acronym stands for "lower extremities."  Four numerical designations are used to reflect different levels of functional capacity, with "1" indicating essentially normal functioning, with each increasing number indicating increased impairment or potential for elevated impairment.  The basic purpose of the physical profile serial is to provide an index to overall functional capacity.  See generally, Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991).  

While the Veteran was able to perform his training duties to some extent, the service treatment records reflect that during training, in August 1968 he began to receive regular treatment due to constant knee swelling.  Ultimately, he was discharged based on a finding that he had a pre-existing knee disability that made him unfit for service.  At his discharge examination the appellant was assigned a PULHES value of 3.

Per the testimony of the Veteran and his spouse, the appellant suffered a knee injury in 1966 that required surgery.  He recovered from the surgery and did not experience regular knee pain prior to service entrance.  After beginning training, however, his knee began to become consistently painful and swollen.  The pain and swelling have continued to the present.  The Board notes that the Veteran and his spouse are competent to report their lay observations of the changes in the knee disability pre- and post-service.  Furthermore, their testimony of a worsening of his knee disability is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

There are multiple Disability Benefit Questionnaires completed by a private physician and submitted on behalf of the Veteran's claim, each asserting that the disability in its current severity is related to service.  Only one of those reports, however, contains an opinion with a fully-supported rationale.  The December 2012 report included the physician's opinion that the disability existed prior to service and was aggravated beyond its natural progression, and the rationale that the disability was not painful prior to service, but worsened during basic training, and, since that time, has continued to experience increased pain and swelling.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a probative medical opinion must be factually accurate, fully articulated, and based on sound reasoning). 

In contrast, the negative opinion offered by the November 2008 VA examiner is not supported by an adequate rationale.  Id.  First, the opinion is based on an inaccurate factual premise.  The examiner stated, incorrectly, that the Veteran was unable to perform the physical demands required during basic training.  While it is true that he ultimately was discharged due to the disability, the evidence does not support the statement that he was completely unable to perform training.  Rather, the evidence indicates that he was capable of performing training until his knee pain worsened.  

The VA opinion also lacks probative value because the examiner failed to actually address the issue of aggravation.  The examiner's conclusion was that the Veteran's "right knee severe osteoarthritis was directly caused by his previous injury prior to entering into the United States Army.  His right knee osteoarthritis is not caused by or a result of knee condition on active duty."  The opinion, in other words, merely addresses the question of whether the knee disability had its onset during service.  It fails to address whether the disorder was aggravated during service.  As such, that opinion cannot constitute clear and unmistakable evidence that the knee disability was not aggravated during service.  38 C.F.R. § 3.306(b).  

The evidence demonstrates that there was a pre-existing right knee disability.  That disorder, however, was specifically judged to be asymptomatic at enlistment.  While on active duty the disorder clearly became symptomatic that the appellant was no longer fit for duty.  This conclusion is supported when PUHLES values are compared.  It is also evident, based on the service treatment records, the lay testimony, and the December 2012 private opinion, that the disability worsened during service.  As there is not clear and unmistakable evidence that the disability did not worsen beyond the natural progression during that service, service connection based on aggravation of a pre-service disability is warranted.  See generally Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014) ("The nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")

The Board acknowledges the Veteran's representative's statement that he would "like to see direct service-connection" under 38 C.F.R. §§ 3.303 and 3.304.  Despite that statement, the Veteran has at no time provided any argument or evidence suggesting that his right knee disability began during service.  His induction examination noted a right knee disability, he stated on his August 2008 claim that he had a pre-service disability, and he testified regarding his pre-service disability and knee surgery.  Considering the induction examination, the presumption of soundness does not apply.  38 C.F.R. § 3.304(b).  In short, record makes clear that the disability preexisted service, and thus his claim must be based on aggravation of that pre-service injury.  


ORDER

Entitlement to service connection for a right knee disability is granted.  


REMAND

The Veteran asserts that the years of adjusting his gait due to his right knee disability have led to a right foot disability.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is compensable under 38 C.F.R. § 3.310(a) (2013).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Hence, an examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS, and he or she must specify in the report that those sources were reviewed.  In accordance with the latest worksheets for foot disabilities the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  

Thereafter, the examiner must opine whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right foot disability is due to, or has been aggravated by (i.e., worsened beyond the natural progression), the service-connected right knee disability.  

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  The AMC/RO must ensure that the examiner documented consideration of Virtual VA and VBMS.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


